AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

           MANSOUREH SADR ESLAMBOLCHI                                    Case Number: 19CR4296-BLM

                                                                      Alaleh Kamran, RET
                                                                      Defendant’s Attorney
USM Number           N/A
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)           One (1) of the Information (Class A Misdemeanor)

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
18 U.S.C. 641                      Theft of Public Property (Misdemeanor)                                        1

                                   .

.

    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                      is          dismissed on the motion of the United States.

        Assessment : $25.00 Imposed.
☐       _

☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      October 28, 2019
                                                                      Date of Imposition of Sentence



                                                                      HON. BARBARA L. MAJOR
                                                                      UNITED STATES MAGISTRATE JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              MANSOUREH SADR ESLAMBOLCHI                     Judgment - Page 2 of 4
   CASE NUMBER:            19CR4296-BLM

                                          UNSUPERVISED PROBATION
The defendant is hereby sentenced to probation for a term of:
ONE (1) YEAR.

                                           MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.




                                                                             19CR4296-BLM
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: MANSOUREH SADR ESLAMBOLCHI                                                   Judgment - Page 3 of 3
   CASE NUMBER: 19CR4296-BLM

                                             RESTITUTION


  The defendant shall pay restitution in the amount of   $26,976.43          unto the United States of America.


  Pay restitution in the amount of $25,831.68 to Social Security Administration and $1,144.75 to California
  Department of Health Care Services. Defendant has already paid restitution in full.




                                                                                                 19CR4296-BLM
